                 Case 2:20-cv-01632-JCC Document 11 Filed 12/17/20 Page 1 of 2




                                                           THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9        SKYCORP LTD,                                        CASE NO. C20-1632-JCC
10                               Plaintiff,                   MINUTE ORDER
11              v.

12        KING COUNTY, a municipal subdivision of
          State of Washington,
13
                                 Defendant.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court on Plaintiff’s unopposed motion to extend time to file
18
     opposition to motion to dismiss (Dkt. No. 10.) Finding good cause, the motion is GRANTED.
19
     Remaining deadlines regarding Defendant’s motion to dismiss (Dkt. No. 9) are as follows:
20
                     •   Response due date: January 4, 2021
21
                     •   Reply due date: January 8, 2021
22
               The clerk is DIRECTED to renote Defendant’s motion to dismiss (Dkt. No. 9) to January
23
     8, 2021.
24
     //
25
     //
26


     MINUTE ORDER
     C20-1632-JCC
     PAGE - 1
            Case 2:20-cv-01632-JCC Document 11 Filed 12/17/20 Page 2 of 2




 1        DATED this 17th day of December 2020.

 2
                                                  William M. McCool
 3                                                Clerk of Court
 4
                                                  s/Paula McNabb
 5                                                Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1632-JCC
     PAGE - 2
